—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered June 12, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 8 to 16 years, unanimously affirmed.
Defendant’s claim that he was denied his right to be tried by a jury composed of New York residents requires preservation (see, People v Cosmo, 205 NY 91; People v Mikell, 183 AD2d 411, lv denied 80 NY2d 907), and we decline to review this claim in the interest of justice. In any event, we find that defendant expressly consented to the continued service of a juror who was in the process of moving to New Jersey and had not yet completed the move.
We perceive no abuse of sentencing discretion.
We adhere to our prior decision denying defendant’s motion to enlarge the record. Concur — Lerner, P. J., Williams, Tom and Andrias, JJ.